Citation Nr: 1011902	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for right cerebrospinal 
fluid otorhinorrhea, claimed as a residual of in-service head 
trauma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to January 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

When this case was previously before the Board in October 
2009, it was remanded for additional development.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's right cerebrospinal fluid otorhinorrhea is 
etiologically related to head trauma sustained in service.


CONCLUSION OF LAW

Right cerebrospinal fluid otorhinorrhea was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability rating and effective date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for right cerebrospinal fluid otorhinorrhea.  
Therefore, no further development is required under 38 
U.S.C.A.    §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for right cerebrospinal fluid otorhinorrhea, as he 
believes this condition is related to his service.  In 
particular, the Veteran alleges that the otorhinorrhea is 
related to in-service head trauma.

The Veteran's service treatment records confirm that he 
sustained an in-service trauma to the head.  It was noted 
that he was hit in the head during a fight in June 1964.  A 
laceration of the head in the left mastoid area with 
complaints of severe head pain was noted.

With respect to post-service medical records, private medical 
records from University Otolaryngology from March 2004 show 
an 8-month history of persistent right cerebrospinal fluid 
otorhinorrhea. The report discusses the fact that the Veteran 
was hit in the head in service, which could have resulted in 
a skull fracture at that time.  In April 2004, the Veteran 
underwent surgery to repair this condition.  It was indicated 
that a defect within the tegmen tympany was most likely the 
source of the leakage.   He was assigned a post-operative 
diagnosis of right cerebrospinal fluid otorhinorrhea.  
Follow-up appointments in May 2004 reveal a well-healed 
incision and unremarkable otoscopic examination.

The Veteran was afforded a VA examination in December 2009 to 
determine the etiology of this condition.  Upon examination, 
the Veteran reported that he was not experiencing any further 
leakage from the cerebrospinal fluid.  The examiner noted 
that the Veteran was doing "quite well."  The examiner 
indicated that he reviewed the Veteran's claims file 
extensively, and found a lack of significant information 
pertaining to the surgery performed in 2004.  However, he did 
note that the opinions of record did significantly relate to 
the fact that there was a cause and effect relationship 
between the trauma of the head and the leakage of the 
cerebrospinal fluid.  Therefore, he concluded that there was 
a better than 50 percent probability that the Veteran's 
cerebrospinal fluid was related to the in-service trauma of 
the brain and the head.

Based upon the foregoing evidence, the Board determines that 
service connection is warranted for the Veteran's right 
cerebrospinal otorhinorrhea.  The record establishes that the 
Veteran experienced head trauma in service.  Moreover, the 
Veteran's right cerebrospinal otorhinorrhea condition has 
been linked to his in-service head trauma.  

The Board acknowledges that the Veteran had surgery to repair 
this condition in 2004, and it appears as though the 
cerebrospinal fluid otorhinorrhea leakage has subsided, at 
least for the time being.  However, the Board has determined 
that service connection is warranted for any residuals of his 
right cerebrospinal fluid otorhinorrhea.

In sum, the competent and credible establishes that the 
Veteran's residuals of right cerebrospinal otorhinorrhea 
originated with an in-service head trauma.  As the 
preponderance of the evidence is in favor of the claim, 
service connection for residuals of the right cerebrospinal 
fluid otorhinorrhea is warranted.



ORDER

Entitlement to service connection for right cerebrospinal 
fluid otorhinorrhea, claimed as a residual of in-service head 
trauma, is granted.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


